NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ABEL SANCHEZ LINARES, AKA Abel                   No.   18-73031
Hernandez, AKA Angel Hernandez, AKA
Abel Sanchez, AKA Abel Linares Sanchez,          Agency No. A205-311-710
AKA Angel Sanchez,

                Petitioner,                      MEMORANDUM*

 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Abel Sanchez Linares, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reconsider and reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reconsider or reopen.

Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny in part and

dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Sanchez Linares’s motion to

reconsider because his motion failed to identify any error of fact or law in the

BIA’s prior decision denying Sanchez Linares’s motion to reopen as untimely. See

8 C.F.R. § 1003.2(b)(1) (requiring identification of factual or legal error in the

prior decision).

      The BIA did not abuse its discretion in denying Sanchez Linares’s second

motion to reopen as untimely because the motion was filed over two years after the

order of removal became final, see 8 U.S.C. § 1229a(c)(7)(C)(i) (motion to reopen

must be filed within 90 days of the final order of removal), and Sanchez Linares

has not established that any statutory or regulatory exception applies, see 8 U.S.C.

§ 1229a(c)(7)(C); 8 C.F.R. § 1003.2(c)(3).

      We lack jurisdiction to review the BIA’s determination not to reopen

proceedings sua sponte. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24

(9th Cir. 2011); cf. Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016).

      We deny Sanchez Linares’s motion to supplement the record on appeal, and

we do not consider the extra-record evidence that Sanchez Linares submitted for

the first time with his opening brief. See Barrientos v. Lynch, 829 F.3d 1064,


                                           2                                    18-73031
1067 n.1 (9th Cir. 2016) (“As a general matter, we cannot consider extra-record

evidence. We must limit our review of the merits of [the] petition to ‘the

administrative record on which the order of removal is based.’” (citing 8 U.S.C.

§ 1252(b)(4)(A))).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   18-73031